SLANDER. Plea, not guilty. Verdict and judgment for plaintiff.
The Court instructed the jury, inter alia, as follows: “The facts of uttering the slanderous words at divers times show malice, and ought to be taken in view by the jury in aggravation of damages.”
Held, that this was wrong. Evidence of the repetition of the slander is admissible to prove the alleged malice, but not to aggravate the damages. Forbes v. Myers, 8 Blackf. 74.—Lanter v. Ewen, Nov. term, 1847.
The judgment is reversed with costs. Cause remanded, &c.